Mollison, Judge:
This appeal for reappraisement relates to plastic artificial flowers exported from France on or about January 1, 1958.
When the case was called for trial, the sole owner of the importing company and counsel for the defendant entered into a stipulation, on the basis of which I find that the proper basis for the determination of the value of the merchandise involved is export value, as defined in section 402(d), Tariff Act of 1930, and that such value is the invoiced and entered value.
Judgment will issue accordingly.